Citation Nr: 1412124	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-00 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


The Veteran had active service in the U.S. Army from August 1954 to August 1957, and in the U.S. Air Force from March 1958 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

Prior to certification of his appeal to the Board, the Veteran withdrew the appeal regarding the claim for service connection for cancer of the larynx, claimed as secondary to herbicide exposure.  See September 2013 Appeal Status Election Form in response to the RO's August 2013 SSOC continuing the denial of service connection for claimed disability).  The increased rating claim for tinnitus is the remaining claim in appellate status and will be adjudicated below.

The Veteran has not raised a claim for a total disabled rating for compensation based on individual unemployability and the claim is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent disability rating, the maximum authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a disability rating in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2013). 
REASONS AND BASES FOR FINDING AND CONCLUSION

A 10 percent rating for service-connected bilateral tinnitus has been in effect since September 30, 1997.  The Veteran seeks a higher rating, asserting that he should be awarded separate 10 percent ratings for each ear because he experiences tinnitus, bilaterally.  See November 2005 statement.

However, tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether tinnitus is perceived as being in one ear or each ear or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260, note 2.  This is the maximum schedular rating available for tinnitus. 

In Smith v. Nicholson, 451 F. 3d 1344, 1350-51 (Fed. Cir. June 19, 2006), the United States Court of Appeals for the Federal Circuit  affirmed VA's long-standing interpretation of Diagnostic Code 6260 that only a single 10 percent rating for tinnitus is assignable, whether or not the tinnitus is perceived unilaterally or bilaterally. 

In light of the foregoing, the Board concludes that the rating of 10 percent for tinnitus is the maximum rating assignable under 38 C.F.R. § 4.87, Diagnostic Code 6260.  The Veteran is not entitled to a higher rating for his tinnitus disability.  As the disposition of the claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran's tinnitus is associated with symptoms of ringing in the ears, at different levels and intervals in each ear.  Symptoms of the sound of ringing in both ears are explicitly contemplated by the rating code, and the Veteran's tinnitus is not shown to cause any impairment not contemplated by the rating criteria.  

Consequently, the Board finds that the rating criteria reasonably describe the Veteran's tinnitus disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 10 percent rating assigned corresponds to the level of severity reflected in the schedular criteria used to rate service-connected tinnitus.  For these reasons, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2013).

Lastly, the Board notes that the provisions of the Veterans Claims Assistance Act have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

Entitlement to a disability rating in excess of 10 percent for tinnitus is denied.


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


